
	
		II
		111th CONGRESS
		2d Session
		S. 3848
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Menendez (for
			 himself and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part D of title IV of the Social Security Act to
		  improve the enforcement, collection, and administration of child support
		  payments, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthen and Vitalize
			 Enforcement of Child Support (SAVE Child Support)
			 Act.
		2.Amendments to
			 Social Security Act; References
			(a)Amendments to
			 social security actExcept as
			 otherwise specifically provided, wherever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the amendment or repeal shall be considered to be made to that
			 section or other provision of the Social Security Act.
			(b)SecretaryIn
			 this Act, the term Secretary means the Secretary of Health and
			 Human Services.
			3.Interstate and
			 international child support payments
			(a)Requiring
			 States To adopt the 2008 amendments to the Uniform Interstate Family Support
			 Act
				(1)In
			 generalSection 466(f) (42
			 U.S.C. 666(f)) is amended to read as follows:
					
						(f)Uniform
				Interstate Family Support ActIn order to satisfy section 454(20)(A), on
				and after January 1, 2013, each State must have in effect the Uniform
				Interstate Family Support Act, as approved by the American Bar Association on
				February 9, 1993, and as in effect on October 1, 2008, including any amendments
				officially adopted as of such date by the National Conference of Commissioners
				on Uniform State
				Laws.
						.
				(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 January 1, 2013.
				(b)Full faith and
			 credit for child support orders
				(1)In
			 GeneralSection 1738B of title 28, United States Code, is
			 amended—
					(A)by striking
			 subsection (d) and inserting the following:
						
							(d)Continuing,
				Exclusive Jurisdiction
								(1)In
				generalExcept as provided under paragraph (2), a court of a
				State that has made a child support order consistently with this section has
				continuing, exclusive jurisdiction to modify its order, if—
									(A)the order is the
				controlling order; and
									(B)the State—
										(i)is the child’s
				State or the residence of any individual contestant; or
										(ii)the contestants
				consent in a record or open court that the court may continue to exercise
				jurisdiction to modify its order.
										(2)ExceptionA
				court may not exercise its continuing, exclusive jurisdiction to modify the
				order if the court of another State, acting in accordance with subsections (e)
				and (f), has made a modification of the
				order.
								;
					(B)in subsection
			 (e), by striking paragraph (2) and inserting the following:
						
							(2)(A)the court of the other
				State no longer has continuing, exclusive jurisdiction of the child support
				order because that State no longer is the child’s State or the residence of any
				individual contestant and the parties have not consented in a record or open
				court that the court of the other State may continue to exercise jurisdiction
				to modify its order; or
								(B)each individual contestant has filed
				written consent with the State of continuing, exclusive jurisdiction for a
				court of another State with jurisdiction over at least 1 of the individual
				contestants or that is located in the child’s State to modify the order and
				assume continuing, exclusive jurisdiction over the
				order.
								;
				and
					(C)in subsection
			 (i), by inserting , unless the parties have consented in a record or
			 open court that the court of the issuing State may continue to exercise
			 jurisdiction to modify its order before the period.
					(c)Ensuring access
			 to child support services for international child support cases
				(1)Secretary's
			 authority to ensure compliance with multilateral child support
			 convention
					(A)In
			 generalSection 452 (42 U.S.C. 652) is amended—
						(i)by
			 redesignating the second subsection (l) (as added by section 7306 of Public Law
			 109–171) as subsection (m); and
						(ii)by
			 adding at the end the following:
							
								(n)Secretary's
				authority To ensure compliance with multilateral child support
				conventionConsistent with the national policy of the United
				States to fully comply with the obligations of any multilateral child support
				convention to which the United States is a party, the Secretary shall utilize
				Federal and, as appropriate, State enforcement mechanisms in furtherance of
				this policy and take such steps as may be necessary within the Secretary’s
				authority to ensure compliance with the United States treaty obligations under
				such convention in the event the Secretary determines that a State plan does
				not comply with such
				obligations.
								.
						(B)Conforming
			 amendmentSection 453(k)(3) (42 U.S.C. 653(k)(3)) is amended by
			 striking 452(l) and inserting 452(m).
					(2)Access to the
			 Federal Parent Locator ServiceSection 453(c) (42 U.S.C. 653(c))
			 is amended—
					(A)in paragraph (3),
			 by striking and at the end;
					(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(5)an entity
				designated as a Central Authority for child support enforcement in a foreign
				reciprocating country or a foreign treaty country for purposes specified in
				section
				459A(c)(2).
							.
					(3)State option to
			 require individuals in foreign countries to apply through their country's
			 appropriate central authoritySection 454 (42 U.S.C. 654) is
			 amended—
					(A)in paragraph
			 (4)(A)(ii), by inserting (except that, if the individual applying for
			 such services resides in a foreign reciprocating country or foreign treaty
			 country, the State may opt to require such individual to request such services
			 through the Central Authority for child support enforcement in the foreign
			 reciprocating country or the foreign treaty country, and if the individual
			 resides in a foreign country that is not a foreign reciprocating country or a
			 foreign treaty country, a State may accept the application) after
			 the child; and
					(B)in paragraph
			 (32)—
						(i)in
			 subparagraph (A), by inserting , a foreign treaty country, after
			 foreign reciprocating country; and
						(ii)in
			 subparagraph (C), by striking or foreign obligee and inserting
			 , a foreign treaty country, or foreign individual after
			 foreign reciprocating country.
						(4)Amendments to
			 international support enforcement provisionsSection 459A (42
			 U.S.C. 659a) is amended—
					(A)in subsection
			 (c)—
						(i)in
			 the matter preceding paragraph (1), by striking foreign countries that
			 are the subject of a declaration under this section and inserting
			 foreign reciprocating countries or foreign treaty countries;
			 and
						(ii)in
			 paragraph (2), by inserting and foreign treaty countries after
			 foreign reciprocating countries;
						(B)in subsection
			 (d), by striking the subject of a declaration pursuant to subsection
			 (a) and inserting foreign reciprocating countries or foreign
			 treaty countries; and
					(C)by adding at the
			 end the following:
						
							(e)ReferencesIn
				this part:
								(1)Foreign
				reciprocating countryThe term foreign reciprocating
				country means a foreign country (or political subdivision thereof) with
				respect to which the Secretary has made a declaration pursuant to subsection
				(a).
								(2)Foreign treaty
				countryThe term foreign treaty country means a
				foreign country for which the 2007 Family Maintenance Convention is in
				force.
								(3)2007 Family
				Maintenance ConventionThe term 2007 Family Maintenance
				Convention means the Hague Convention of 23 November 2007 on the
				International Recovery of Child Support and Other Forms of Family
				Maintenance.
								.
					(5)Collection of
			 overdue support from Federal tax refundsSection 464(a)(2)(A) (42
			 U.S.C. 664(a)(2)(A)) is amended by striking under section
			 454(4)(A)(ii) and inserting under paragraph (4)(A)(ii) or (32)
			 of section 454.
				4.Centralized and
			 accessible lien registry
			(a)In
			 generalSection 466(a)(4) (42
			 U.S.C. 666(a)(4)) is amended to read as follows:
				
					(4)LiensProcedures under which—
						(A)liens arise by
				operation of law against real and personal property for amounts of overdue
				support owed by a noncustodial parent who resides or owns property in the
				State;
						(B)all liens
				described in subparagraph (A) are reported to a centralized lien registry that
				is maintained in accordance with section 4(b) of the
				Strengthen and Vitalize Enforcement of Child
				Support (SAVE Child Support) Act;
						(C)the State accords
				full faith and credit to liens described in subparagraph (A) arising in another
				State, when the State agency, party, or other entity seeking to enforce such a
				lien registers the lien with the Registry and does not require judicial notice
				or a hearing prior to the enforcement of such liens; and
						(D)the State ensures
				that any real or personal property with a lien described in subparagraphs (A)
				or (C) that has been reported to the centralized lien registry cannot be
				transferred, sold, or otherwise disposed of, any insurance claim described in
				section 4(b)(1)(C) of the Strengthen and
				Vitalize Enforcement of Child Support (SAVE Child Support) Act
				cannot be paid, any estate cannot be settled, and any lump sum pension payment
				cannot be made until a search of the registry has been made in accordance with
				section 4(b) of such
				Act.
						.
			(b)Centralized
			 lien registry
				(1)In
			 generalFor purposes of section 466(a)(4) of the Social Security
			 Act, the State shall establish and maintain a centralized lien registry
			 (referred to in this subsection as a Registry), or otherwise
			 ensure that it has access to a Registry, that satisfies the requirements of
			 this subsection and is accessible by the following individuals and entities,
			 all of whom are required to share information with the Registry (subject to
			 such requirements as the Secretary determines appropriate) and search the
			 Registry prior to making any sale or distribution of property or funds:
					(A)Any individual
			 against whom a lien against real or personal property for overdue support is
			 placed.
					(B)Any individual or
			 entity transferring real property or registered personal property.
					(C)Any insurer, as
			 defined in section 466(a)(20)(B)(i) of such Act, paying an insurance claim
			 consisting of a non-recurring payment of $2000 or more.
					(D)Any State or
			 entity making a payment related to unemployment compensation benefits, workers'
			 compensation, or proceeds from a State lottery.
					(E)Any State or
			 entity issuing driver's licenses, professional and occupational
			 licenses.
					(F)Any individual or
			 entity making a lump sum pension payment.
					(G)The executor of
			 any estate.
					(H)Any other
			 individual or entity specified by the State or the Secretary.
					(2)Operational
			 dateThe Secretary shall work in coordination with States and
			 other appropriate stakeholders to ensure that, not later than January 1, 2012,
			 each State has established or has access to a Registry.
				(3)Registry
			 accessThe Secretary may designate additional entities, including
			 Federal, State, and local officials, that may search and share information with
			 the Registry, subject to such conditions and requirements as the Secretary
			 determines appropriate.
				(4)Accessing the
			 information contained in the registry
					(A)In
			 generalThe Registry shall allow individuals and entities
			 described in paragraph (1) to search the Registry through a data match process
			 using an individual’s name, social security number, taxpayer identification
			 number, or other accurate and verifiable personal identification number.
					(B)Data
			 matchIf a search of the Registry results in a match that a lien
			 against real or personal property for overdue support exists with respect to a
			 debtor, the following information, at a minimum, shall be made available to the
			 individual or entity initiating the search:
						(i)The
			 amount of the lien.
						(ii)The contact
			 information for the State agency responsible for administering the State plan
			 under part D of title IV of the Social Security Act.
						(iii)The process for
			 paying the underlying debt up to the amount of the lien.
						(iv)The process for
			 discharging the lien.
						(C)No data
			 matchIf a search of the Registry results in no match, the
			 Registry shall permit the individual or entity initiating the search to print a
			 certificate or letter stating that, as of the time and date of the search,
			 there was no outstanding lien against real or personal property for overdue
			 support reported in the Registry with respect to the individual that was the
			 subject of the search.
					(5)Discharge of
			 liensThe State shall have procedures under which—
					(A)if a search of
			 the Registry reveals a lien against real or personal property for overdue
			 support, any proceeds from the sale, transfer or distribution shall be applied
			 to satisfy the lien before the lien may be discharged; and
					(B)upon satisfaction
			 of such a lien, the lien is expeditiously discharged and recorded as such in
			 the Registry in a timely manner.
					(6)Notice and
			 challenge of data in the registryThe State shall have procedures
			 for providing adequate notice to an individual with respect to whom a lien
			 against real or personal property for overdue support is included in the
			 Registry and for allowing an individual to challenge the existence of, or
			 amount of, any such lien reported to the Registry.
				(c)Financial
			 institutionsSection 466(a)(17)(A) (42 U.S.C. 666(a)(17)(A)) is
			 amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)by redesignating
			 clause (ii) as clause (iii); and
				(3)by inserting
			 after clause (i) the following new clause:
					
						(ii)to ensure that
				any information provided by such financial institutions for purposes of the
				data match system is matched against the records in the centralized lien
				registry described in paragraph (4);
				and
						.
				5.Requiring States
			 to compare information maintained by insurersSubsection (m) of section 452 (42 U.S.C.
			 652), as redesignated by section 3(c)(1)(A)(i) of this Act, is amended in
			 paragraph (1), in the matter preceding subparagraph (A), by striking
			 may and inserting shall.
		6.Data matching
			 and registry of payments made on property and casualty insurance
			 claims
			(a)In
			 generalSection 466(a) (42 U.S.C. 666(a)) is amended by inserting
			 after paragraph (19) the following new paragraph:
				
					(20)Registry of payments made on property and
				casualty insurance claims
						(A)Data
				matching
							(i)In
				generalProcedures under which—
								(I)the State—
									(aa)subject to
				subclause (ii), enters into an agreement with or has entered an existing
				consortium of States and insurers for the purpose of matching overdue child
				support cases with a registry of payments made on property and casualty
				insurance claims;
									(bb)participates in
				a program established by the Secretary for such purpose; or
									(cc)if, on October
				1, 2010, the State has not entered into an agreement described in item (aa) or
				does not participate in a program described in item (bb), the State, not later
				than January 1, 2012, enters into an agreement with insurers doing business in
				the State to register such payments with a registry established and maintained
				by the State for only such purpose; and
									(II)not later than
				January 1, 2013, at least 90 percent of the payments made on property and
				casualty claims within the State are matched against the State case registry
				and any overdue child support orders or liens recorded in the registry
				maintained by the State pursuant to section 4 of the
				Strengthen and Vitalize Enforcement of Child
				Support Act.
								(ii)Existing
				consortiumsA State shall be deemed to have satisfied the
				requirements of clause (i)(I)(aa) if, prior to the date of enactment of the
				Strengthen and Vitalize Enforcement of Child
				Support (SAVE Child Support) Act, the State entered into an
				agreement that established a consortium described in such clause.
							(B)DefinitionsFor
				purposes of this paragraph—
							(i)InsurerThe
				term insurer means any public or private entity that is the
				primary provider of property or casualty insurance, including any self-insured
				employer or government agency.
							(ii)Payments made
				on property and casualty insurance claimsThe term payments
				made on property and casualty insurance claims means any payment greater
				than $2000 that is paid by an insurer on a property or casualty claim under a
				liability insurance policy or the liability coverage portion of a multi-peril
				policy, excluding any payment to a health care provider for any injuries
				related to such
				claim.
							.
			(b)Conforming
			 amendmentsSection 454A(f) (42 U.S.C. 654a(f)) is amended by
			 adding at the end the following:
				
					(6)Registry of payments made on property and
				casualty insurance claimsExchanging information with a registry of
				payments made on property and casualty insurance claims that satisfies the
				requirements of section 466(a)(20) for the purposes specified in that
				section.
					.
			7.Strengthened
			 passport denial procedures
			(a)In
			 generalSection 454(31) (42
			 U.S.C. 654(31)) is amended—
				(1)in subparagraph
			 (A), by striking and after the semicolon;
				(2)in subparagraph
			 (B), by inserting and after the semicolon; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(C)in the case of an
				individual with respect to whom such a certification has been furnished, the
				State agency does not notify the Secretary that the certification is rescinded
				and any action taken by the Secretary under section 452(k)(2) on the basis of
				such certification may not be revoked or reversed, before all arrearages of
				child support owed by the individual are paid in full, or the individual owing
				such arrearages agrees to pay all such arrearages in full according to a
				payment plan approved by the State
				agency;
						.
				(b)Hardship
			 exceptionFor purposes of any action taken against an individual
			 under section 452(k) of the Social Security Act (42 U.S.C. 652(k)), the
			 Secretary may employ procedures available under title IV of such Act, or
			 develop additional procedures, to ensure that such action does not result in
			 undue harm to the ability of such individual to maintain their employment or
			 livelihood.
			8.Expedited
			 process to withhold or suspend licenses for nonpaymentSection 466(a)(16) (42 U.S.C. 666(a)(16)) is
			 amended—
			(1)by striking
			 Procedures under which and inserting the following:
				
					(A)In
				generalProcedures under
				which
					;
				and
			(2)by adding at the
			 end the following:
				
					(B)Data matches
				with state licensing authoritiesProcedures under which—
						(i)the State agency,
				in coordination with any State agencies that issue licenses or permits
				described in subparagraph (A), develops and operates a system, using automated
				data exchanges to the maximum extent feasible, in which—
							(I)each State agency
				that issues licenses or permits described in subparagraph (A) is required to
				check with the State agency and search the centralized lien registry described
				in paragraph (4) before issuing the permit or license to ensure that the
				individual applying for a license or permit is not a noncustodial parent who
				owes overdue child support or who has failed, after receiving appropriate
				notice, to comply with a subpoena or warrant relating to paternity or child
				support proceedings, as identified by the State agency; and
							(II)each State
				agency that issues licenses or permits described in subparagraph (A) is
				required to check with the State agency and search the centralized lien
				registry described in paragraph (4) at least once each calendar quarter for the
				name of each noncustodial parent who holds a license or permit from the issuing
				agency and who owes overdue child support or who has failed, after receiving
				appropriate notice, to comply with a subpoena or warrant relating to paternity
				or child support proceedings; and
							(ii)any State
				license or permit described in subparagraph (A) that is issued to an individual
				who has been determined to owe overdue support or who has failed, after
				receiving appropriate notice, to comply with a subpoena or warrant relating to
				paternity or child support proceedings is revoked, withheld, or suspended until
				the State agency certifies that the individual no longer owes overdue child
				support or has entered into a payment plan under State law to satisfy the child
				support debt, or has complied with the subpoena or warrant.
						(C)Hardship
				ExceptionProcedures under which the State agency provides an
				individual described in subparagraph (A) with an opportunity to demonstrate,
				prior to any withholding, suspension, restriction on the use of, or revocation
				of a permit or license becoming effective, that such action would result in
				undue harm to the ability of such individual to maintain their employment or
				livelihood.
					(D)LiabilityThe
				head of any State agency that issues licenses or permits shall not be liable to
				any individual for any action taken in good faith with respect to a license or
				permit that is required under this
				paragraph.
					.
			9.Coordination
			 with corrections agencies and the United States Marshals Service
			(a)In
			 generalSection 466(c)(1) (42
			 U.S.C. 666(c)(1)) is amended by inserting after subparagraph (H) the
			 following:
				
					(I)Coordination
				with corrections agencies
						(i)In
				generalFor the purpose of increasing coordination between the
				State agency and corrections agencies, to develop and operate, in coordination
				with corrections agencies within the State, a data match system, using
				automated data exchanges to the extent feasible, for the names of any incoming
				or incarcerated individuals in corrections facilities who have child support
				orders.
						(ii)Ensuring
				compliance from incarcerated noncustodial parentsThe State
				agency shall work with corrections facilities to establish programs to educate
				and assist incarcerated noncustodial parents to manage and fulfill their child
				support obligations.
						(iii)Ensuring
				cooperation with State parole boardsThe State agency shall
				ensure that information contained in the centralized lien registry described in
				subsection (a)(4) is provided to the State parole board.
						(iv)Corrections
				facilities definedFor purposes of this section, the term
				corrections facility means any prison, jail, or other secure
				facility managed and operated, directly or under contract, by any municipality,
				county, State or the Federal Government in which offenders are incarcerated.
				Such term includes a halfway
				house.
						.
			(b)United States
			 Marshals Service
				(1)In
			 generalThe Attorney General may use the resources of the Federal
			 law enforcement agencies of the Department of Justice, including the United
			 States Marshals Service, to locate and apprehend persons who violate any State
			 law or local ordinance regarding enforcement of child support orders.
				(2)FundingThere
			 are authorized to be appropriated such sums as may be necessary to carry out
			 this subsection.
				10.Preventing
			 deceptive and harassing practices of private child support collection
			 agenciesSection 803 of the
			 Consumer Credit Protection Act (15 U.S.C. 1692a) is amended—
			(1)in paragraph
			 (5)—
				(A)by inserting
			 either after arising; and
				(B)by inserting
			 , or arising from a child support order after reduced to
			 judgment; and
				(2)in paragraph
			 (6)—
				(A)in subparagraph
			 (E), by striking and after the semicolon;
				(B)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
				(C)by inserting at
			 the end the following new subparagraph:
					
						(G)any private
				collection agency or firm that is licensed by a State to collect support
				obligations under the State plan for child and spousal support under section
				454 of the Social Security
				Act.
						.
				11.Noncustodial
			 parents' access to and visitation of their childrenSection 454(15) (42 U.S.C. 654(15)) is
			 amended—
			(1)in subparagraph (A), by striking
			 and after the semicolon;
			(2)in subparagraph
			 (B), by adding and after the semicolon; and
			(3)by adding at the
			 end the following:
				
					(C)a process for
				including in the annual reviews and reports required under subparagraph (A)
				information, in such form and manner as the Secretary shall require, regarding
				the policies and practices implemented by the State or which the State plans to
				implement to facilitate access to and visitation of children by noncustodial
				parents;
					.
			12.Report on
			 Federal prosecution for failure to pay child support obligationsNot later than January 1, 2012, and annually
			 thereafter, the Attorney General shall prepare and submit a report to Congress
			 that provides information regarding the number of individuals prosecuted for
			 violating section 228 of title 18, United States Code.
		13.Child support
			 feesSection 454(6)(B) (42
			 U.S.C. 654(6)(B)) is amended—
			(1)in clause (i), by striking paid by
			 the individual applying for such services, or recovered from the absent parent,
			 or and inserting recovered from the absent parent or;
			 and
			(2)in clause (ii),
			 by striking paid by the individual applying for the
			 services,.
			14.Effective
			 date
			(a)In
			 generalExcept as otherwise provided in this Act, and subject to
			 subsection (b), the amendments made by this Act take effect on January 1,
			 2012.
			(b)Delay Permitted
			 If State Legislation RequiredIn the case of a State plan
			 approved under section 454 of the Social Security Act which requires State
			 legislation (other than legislation appropriating funds) in order for the plan
			 to meet the additional requirements imposed by the amendments made by this Act,
			 the State plan shall not be regarded as failing to comply with the additional
			 requirements solely on the basis of the failure of the plan to meet the
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
			
